



 


Exhibit 10.1




AMENDMENT NO. 1 TO CREDIT AGREEMENT


 
AMENDMENT NO. 1, dated as of March 27, 2009 (this “Amendment”), among ON
ASSIGNMENT, INC., a Delaware corporation (“Borrower”), the Guarantors, UBS AG,
STAMFORD BRANCH, as Administrative Agent, and the Required Lenders listed on the
signature pages hereto, to the CREDIT AGREEMENT, dated as of January 31, 2007
(the “Credit Agreement”), among the Borrower, the Guarantors, each lender from
time to time party thereto (collectively, the “Lenders” and, individually, a
“Lender”), UBS AG, STAMFORD BRANCH, as Administrative Agent, Issuing Lender and
Collateral Agent, UBS SECURITIES LLC, as Arranger, Bookmanager and Syndication
Agent, UBS LOAN FINANCE, as Swingline Lender, and the Co-Documentation Agents
named therein.  Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
 
WHEREAS, Section 10.02 of the Credit Agreement permits the Credit Agreement to
be amended from time to time;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
 
Section 1. Amendments.
As of the Amendment No. 1 Effective Date (as defined below), the Credit
Agreement shall be amended as follows:
 
 
(a)  
Section 1.01 of the Credit Agreement is hereby amended by adding the following
definitions:



“Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, which amends
this Agreement, dated as of the Amendment No. 1 Effective Date, between the
Borrower, the Guarantors, the Administrative Agent and the Required Lenders
signatory thereto.
 
“Amendment No. 1 Effective Date” shall mean the date as of which Amendment No. 1
became effective.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.
 
(b)                           The definition of “Applicable Margin” in the
Credit Agreement is hereby amended by replacing “2.25%” with “3.75%” in clause
(b)(i)  and by replacing “1.25%” with “2.75%” in clause (b)(ii).
 
(c)                 The definition of “Alternate Base Rate” in the Credit
Agreement is hereby amended by replacing “and” before “(b)” in the first
sentence with “,” and adding the following before the period in the first
sentence:
 

--------------------------------------------------------------------------------


 
 
“and (c) the Adjusted LIBOR Rate for an Interest Period of one-month beginning
on such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points; provided that in no event shall the
Alternate Base Rate be less than 4.00% per annum”.
 
(d)                 The definition of “LIBOR Rate” in the Credit Agreement is
hereby amended by (i) adding the following before the period in the first
sentence:
 
“; provided that in no event shall the LIBOR Rate be less than 3.00% per
annum.  Notwithstanding the foregoing, for purposes of clause (c) of the
definition of Alternate Base Rate, the rates referred to above shall be the
rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second London Business Day preceding the date of
determination)”
 
and (ii) replacing in the last sentence “Page 3750 of the Telerate System
Incorporated Service” with “Reuters Screen LIBOR01 Page”.
 
(e)                 The definition of “Loan Documents” in the Credit Agreement
is hereby amended by adding the following after “this Agreement”: “any amendment
to this Agreement in accordance with Section 10.02,”.
 
(f)                           Section 2.10(g) of the Credit Agreement is hereby
amended by replacing “minus the principal amount of any voluntary prepayments of
Term Loans and any permanent voluntary reductions to the Revolving Commitments
to the extent that an equal amount of the Revolving Loans simultaneously is
repaid” with “minus the principal amount of any voluntary prepayments of Term
Loans (other than the prepayment pursuant to Section 3(f) of Amendment No. 1)
and any permanent voluntary reductions to the Revolving Commitments to the
extent that an equal amount of the Revolving Loans simultaneously is repaid
during such Excess Cash Flow Period”.
 
 
(g)
Article V of the Credit Agreement is hereby amended by adding the following as
Section 5.16:

 
 
“Section 5.16 Maintenance of Ratings.  Use commercially reasonable efforts to
cause the Borrower’s corporate credit (i) to be rated by Standard & Poor’s
Ratings Group as soon as commercially reasonable after the Amendment No. 1
Effective Date and thereafter to continue to be rated by Standard & Poor’s
Ratings Group and (ii) to continue to be rated by Moody’s Investors Service
Inc.”


(h)                           Section 6.10(a) of the Credit Agreement is hereby
amended by replacing the last three lines in the table with the following:
 
October 1, 2008                                    -        December 31, 2008
2.00 to 1.0
January 1, 2009                                    -        December 31, 2009
3.25 to 1.0
January 1, 2010                                    -        September 30, 2010
3.00 to 1.0
October 1, 2010                                    -        December 31, 2011
2.75 to 1.0
January 1, 2012 and thereafter
2.50 to 1.0

 


(i)                 Section 6.10(b) of the Credit Agreement is hereby amended by
replacing the last line in the table with the following:
 
October 1, 2008                                    -        December 31, 2008
5.000 to 1.0
January 1, 2009 and thereafter
4.000 to 1.0




--------------------------------------------------------------------------------


 






(j)                 Annex I of the Credit Agreement is hereby amended by
replacing the table therein in its entirety with the following:
 
Total
Revolving Loans Applicable Margin
 
Leverage Ratio
 
Eurodollar
 
ABR
 
Applicable Fee
 
Level I
≥2.5:1.0
3.75%
2.75%
0.50%
Level II
<2.5:1.0 but  ≥1.75:1.0
3.50%
2.50%
0.50%
Level III
<1.75:1.0
3.25%
2.25%
0.375%

 


Section 2. Representations and Warranties.
 
The Borrower represents and warrants to the Lenders as of the date hereof and
the Amendment No. 1 Effective Date (as defined below) that:
 
(a) Before and after giving effect to this Amendment, each of the
representations and warranties made by any Loan Party set forth in Article III
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the Amendment No. 1 Effective Date with
the same effect as though made on and as of such date, except to the extent that
such representations and warranties expressly refer to an earlier date.
 
(b)                 At the time of and before and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
 
Section 3. Conditions to Effectiveness.
 
This Amendment shall become effective as of the date (the “Amendment No. 1
Effective Date”) when each of the following conditions is satisfied (it being
understood that if the following conditions are not satisfied by 5:00 p.m., New
York City time, on March 31, 2009 this Amendment shall be void):
 
(a)                 The Administrative Agent (or its counsel) shall have
received from (i) the Required Lenders and (ii) each of the other parties
hereto, a counterpart of this Amendment signed on their behalf.
 
(b)                 All corporate and other proceedings taken or to be taken in
connection with this Amendment and all documents incidental thereto, whether or
not referred to herein, shall be reasonably satisfactory in form and substance
to the Administrative Agent.
 
(c)                 The Borrower shall have delivered to the Administrative
Agent an Officer’s Certificate, in form and substance reasonably satisfactory to
the Administrative Agent, certifying that the representations and warranties in
Section 2 of this Amendment are true and correct.
 
(d)                 The Borrower shall have paid a consent fee (the “Consent
Fee”) to the Administrative Agent, for the ratable account of the Applicable
Lenders (as defined below), equal to 0.50% of the aggregate outstanding
 

--------------------------------------------------------------------------------




principal amount of Term Loans (calculated prior to giving effect to the
prepayments required by Section 3(f) of this Amendment) plus 0.50% of the
aggregate amount of Revolving Commitments of the Applicable Lenders.  For the
purposes of this clause (d) “Applicable Lender” shall mean each Lender that has
delivered an executed counterpart of this Amendment prior to 5:00 p.m., New York
City time, on March 27, 2009 or such later date and time specified by the
Borrower and notified in writing to the Lenders by the Administrative Agent.
 
(e)                 All fees and expenses payable by the Borrower to the
Administrative Agent (or its Affiliates) in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent are paid in full.
 
(f)                 The Borrower shall have prepaid $15.0 million aggregate
principal amount of Term Loans pursuant to Section 2.10(a) of the Credit
Agreement.  Notwithstanding Sections 2.10(h) and (i) of the Credit Agreement, no
prior written or telephonic notice of such prepayment shall be required, and
such prepayment shall be applied to reduce scheduled prepayments required under
Section 2.09 of the Credit Agreement in direct order of maturity for the
scheduled prepayments due within twelve (12) months after such prepayment and
thereafter to the scheduled prepayments required under Section 2.09 of the
Credit Agreement on a pro rata basis among the prepayments remaining to be made
on each Term Loan Repayment Date.  For the avoidance of doubt, such prepayment
shall not reduce the amount of Excess Cash Flow or the amount of prepayment
required under Section 2.10(g) of the Credit Agreement.
 
Section 4. Guarantor Reaffirmation.
 
Each Guarantor hereby consents to this Amendment and hereby confirms and agrees
that (a) each Loan Document to which it is a party is, and shall continue to be,
in full force and effect and each is hereby ratified and confirmed in all
respects, and (b) the Liens granted by such Guarantor on all Collateral of such
Guarantor continue to secure the payment of all of the Secured Obligations.
 
Section 5. Counterparts.
 
This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
an electronic transmission (whether a pdf or any other form) shall be effective
as delivery of a manually executed counterpart hereof.
 
Section 6. Applicable Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
 
Section 7. Headings.
 
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
 
Section 8. Effect of Amendment.
 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 

  ON ASSIGNMENT, INC.          
 
By:
/s/ Peter T. Dameris       Name: Peter T. Dameris       Title: Chief Executive
Officer and President          

 
 

 
 

  VISTA STAFFING INTERNATIONAL          
 
By:
/s/ Peter T. Dameris       Name: Peter T. Dameris        Title:          

 
 

  ON ASSIGNMENT STAFFING SERVICES, INC.          
 
By:
/s/ Christina Gibson       Name: Christina Gibson       Title: President        
 

 
 

  VISTA STAFFING SOLUTIONS, INC.          
 
By:
/s/ Peter T. Dameris       Name: Peter T. Dameris       Title:          

 
 

  VISTA PHYSICIAN SEARCH AND CONSULTING, INC.          
 
By:
/s/ Peter T. Dameris       Name: Peter T. Dameris       Title:          

 

--------------------------------------------------------------------------------


 

  VSS HOLDING, INC.          
 
By:
/s/ Peter T. Dameris       Name: Peter T. Dameris       Title:          

 
 

  ASSIGNMENT READY, INC.          
 
By:
/s/ Christina Gibson       Name: Christina Gibson       Title: President        
 

 
 

  OXFORD GLOBAL RESOURCES, INC.          
 
By:
/s/ Peter T. Dameris       Name: Peter T. Dameris       Title:          

 
 

--------------------------------------------------------------------------------


 
 

  UBS AG, STAMFORD BRANCH, as        Administrative Agent, Collateral Agent and
Issuing Lender  
 
By:
/s/ Mary Evans       Name: Mary Evans       Title: Associate Director          

 
 

  UBS LOAN FINANCE LLC, as Swingline        Lender and a Lender  
 
By:
/s/ Mary Evans       Name: Mary Evans       Title: Associate Director          

             
 
By:
/s/ Marie Haddad       Name: Marie Haddad       Title: Associate Director      
   